                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


MARCUS S. JOHNSON JR.,

                            Plaintiff,

 v.                                                             Case No. 19-CV-1067

COLTON KAMMER et al.,

                            Defendants.


   DECISION AND ORDER ON DEFENDANTS’ MOTION FOR SUMMARY
 JUDGMENT ON EXHAUSTION GROUNDS AND PLAINTIFF’S MOTION FOR
              SUMMARY JUDGMENT ON THE MERITS


       Plaintiff Marcus S. Johnson Jr., a prisoner who is representing himself, brings this

lawsuit under 42 U.S.C. § 1983. (Docket #1.) Johnson alleges that the defendants were

deliberately indifferent to his medical needs when they failed to promptly get him medical

ice, leaving him in excruciating pain. The defendants filed a motion for summary judgment

on the grounds that Johnson failed to exhaust his administrative remedies. (Docket #20.)

Johnson filed a motion for summary judgment on the merits. (Docket #29.) For the reasons

explained below, I will grant summary judgment on exhaustion grounds in the defendants’

favor and deny Johnson’s motion for summary judgment.

                                          FACTS

       Johnson alleges that he injured his back on July 8, 2019, and the Health Services

Unit (HSU) doctor gave him a prescription for medical ice to ease the pain. (Docket #23,

¶3.) On July 9, 2019, at 1:30 p.m., he requested medical ice from the defendants. (Id., ¶ 5.)




          Case 2:19-cv-01067-NJ Filed 12/28/20 Page 1 of 7 Document 37
He made several more requests for ice for the next two hours, and at 3:31 p.m., he was

finally allowed to obtain some medical ice. (Id., ¶¶ 6-9.)

        Green Bay Correctional Institution’s (GBCI) grievance process under the Inmate

Complaint Review System (ICRS) is as follows: within 14 days of an incident, an inmate

must file an inmate complaint form (ICE complaint) with the inmate complaint examiner.

Wis. Admin. Code § DOC 310.07(2). The inmate complaint examiner then must make a

recommendation on the merits to the reviewing authority, who then either dismisses the

ICE complaint, confirms it, or returns it to the inmate complaint examiner for further

investigation. Id. §§ DOC 310.10(9), (12); 310.11(2). An inmate may appeal the reviewing

authority’s decision to the Corrections Complaint Examiner (“CCE”) within 14 days of the

decision, or an inmate may appeal if 45 days have elapsed since the inmate submitted the

ICE complaint, and he has not received a decision. Id. §§ DOC 310.09(1), 310.11(3),

310.12(1). If the CCE accepts the appeal, the CCE will make a recommendation on the

merits to the Secretary of the DOC. Id. § DOC 310.12(9). The Secretary’s decision is final,

and at that point, the inmate’s administrative remedies are exhausted. Id. § DOC 310.13(3).

Alternatively, if the inmate does not hear from the Secretary within 90 days of the date the

CCE received the appeal, the inmate may consider his administrative remedies exhausted.

Id. § DOC 310.13(4).

       Johnson filed an ICE complaint through GBCI’s ICRS on July 9, 2019, and ICRS

received it July 11, 2019. (Docket #35-1 at 1-2.) Johnson then states it was more than three

and a half weeks before he heard from the inmate complaint examiner. (Docket #34 at 1.)

According to Johnson, he received a decision from the inmate complaint examiner on

August 7, 2019. (Id.) He appealed and received the reviewing authority’s decision on August

                                               2


          Case 2:19-cv-01067-NJ Filed 12/28/20 Page 2 of 7 Document 37
13, 2019. (Id.) On August 16, 2019, he appealed to the CCE and received an

acknowledgment of receipt on August 29, 2019. (Id.) He did not receive a final decision

from the Office of the Secretary until September 17, 2019. (Id. at 2.) He filed the complaint

in this case on July 25, 2019. (Docket #1.)

                         SUMMARY JUDGMENT STANDARD

       The court shall grant summary judgment if the movant shows that there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a matter of

law. Fed. R. Civ. P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986);

Celotex Corp. v. Catrett, 477 U.S. 317, 324 (1986). “Material facts” are those under the

applicable substantive law that “might affect the outcome of the suit.” See Anderson, 477

U.S. at 248. The mere existence of some factual dispute does not defeat a summary

judgment motion. A dispute over a “material fact” is “genuine” if “the evidence is such that

a reasonable jury could return a verdict for the nonmoving party.” Id.

       In evaluating a motion for summary judgment, the court must view all inferences

drawn from the underlying facts in the light most favorable to the nonmovant. Matsushita

Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S. 574, 587 (1986). However, when the

nonmovant is the party with the ultimate burden of proof at trial, that party retains its

burden of producing evidence which would support a reasonable jury verdict. Celotex Corp.,

477 U.S. at 324. Evidence relied upon must be of a type that would be admissible at trial.

See Gunville v. Walker, 583 F.3d 979, 985 (7th Cir. 2009). To survive summary judgment, a

party cannot rely on his pleadings and “must set forth specific facts showing that there is a

genuine issue for trial.” Anderson, 477 U.S. at 248. “In short, ‘summary judgment is

appropriate if, on the record as a whole, a rational trier of fact could not find for the non-
                                              3


          Case 2:19-cv-01067-NJ Filed 12/28/20 Page 3 of 7 Document 37
moving party.’” Durkin v. Equifax Check Servs., Inc., 406 F.3d 410, 414 (7th Cir. 2005) (citing

Turner v. J.V.D.B. & Assoc., Inc., 330 F.3d 991, 994 (7th Cir. 2003)).

                                             ANALYSIS

       Because Johnson was in custody at the relevant time, this lawsuit is governed by the

Prison Litigation Reform Act (“PLRA”). The PLRA states in part that “[n]o action shall be

brought with respect to prison conditions under §1983 of this title, or any other Federal law,

by a prisoner . . . until such administrative remedies as are available are exhausted.” 42

U.S.C. §1997e(a). The exhaustion requirement gives prison officials an opportunity to

resolve disputes before being hauled into court, and it produces a “useful administrative

record” upon which the district court may rely. See Jones v. Bock, 549 U.S. 199, 204 (2007)

(citing Woodford v. Ngo, 548 U.S. 81, 94-95 (2006)). The exhaustion rule also promotes

efficiency, because claims generally are resolved more quickly by an agency than through

litigation in federal court. Woodford, 548 U.S. at 89. Accordingly, exhaustion must be

complete before filing suit. Chambers v. Sood, 956 F.3d 979, 984 (7th Cir. 2020) (finding that

an inmate failed to exhaust his administrative remedies when he filed suit instead of taking

his grievance to the appropriate review board).

       The Seventh Circuit “has taken a strict compliance approach to exhaustion.” Dole v.

Chandler, 438 F.3d 804, 809 (7th Cir. 2006). A prisoner is required to “properly use the

prison’s grievance process prior to filing a case in federal court.” Id. “To exhaust remedies,

a prisoner must file complaints and appeals in the place, and at the time, the prison’s

administrative rules require.” Pozo v. McCaughtry, 286 F.3d 1022, 1025 (7th Cir. 2002). An

inmate can overcome his failure to exhaust his administrative remedies only where he can

demonstrate that the grievance process was unavailable to him. Ramirez v. Young, 906 F.3d
                                                4


          Case 2:19-cv-01067-NJ Filed 12/28/20 Page 4 of 7 Document 37
530, 538 (7th Cir. 2018). An inmate can show that a grievance process may be unavailable

where “(1) prison officials are ‘consistently unwilling to provide any relief to aggrieved

inmates’; (2) the administrative schemed is ‘so opaque that it becomes, practically speaking,

incapable of use;’ or (3) prison administrators take affirmative action to thwart use of the

grievance process,” but these are “only examples, not a closed list.” Id. (quoting Ross v.

Blake, 136 S. Ct. 1850, 1859-60 (2016)).

       When taking the facts in a light most favorable to Johnson, it is clear he did not

exhaust his administrative remedies before filing this suit. Johnson filed his ICE complaint

on July 9, 2019. According to the DOC grievance procedures, the inmate complaint

examiner and the reviewing authority have 45 days to render a decision. Wis. Admin. Code

§§ DOC 310.09(1), 310.11(3), 310.12(1). Johnson filed this lawsuit on July 25, 2019—a

mere 16 days after he filed his ICE complaint.

       Even if the reviewing authority had failed to render a decision within 45 days,

Johnson’s next step would not be to file a suit in federal court, but to appeal the reviewing

authority’s decision. Johnson followed this step, but he did so after he filed suit in federal

court. The reviewing authority here issued a decision on August 13, 2019, well within the

45-day window. Johnson appealed to the CCE three days later, suggesting he knew the

various steps in the grievance process.

       Additionally, Johnson has not demonstrated that the grievance process was

otherwise made unavailable to him. At most, he asserts that he did not hear from the inmate

complaint examiner until three-and-a-half weeks after he filed his grievance. This, however,

does not suggest that the process was unavailable to him. Regardless, by that time, Johnson

had already filed this lawsuit, so his suit is premature. See Chambers, 959 F.3d at 984. “A

                                               5


          Case 2:19-cv-01067-NJ Filed 12/28/20 Page 5 of 7 Document 37
premature lawsuit must be dismissed without prejudice, and the prisoner must file a new

suit after fully exhausting his administrative remedies.” Id. (citing Ford v. Johnson, 362 F.3d

395, 389-400 (7th Cir. 2004)). As a result, I cannot reach a decision on Johnson’s motion for

summary judgment, because it is on the merits. A “district court lacks discretion to resolve

[a] claim on the merits, even if the prisoner exhausts intra-prison remedies before

judgment.” Perez v. Wisconsin Dept. of Corr., 182 F.3d 532, 535 (7th Cir. 1999). Accordingly,

Johnson’s motion for summary judgment is denied and the defendants’ summary judgment

motion on exhaustion grounds is granted, and the case is dismissed without prejudice.

                                          ORDER

       NOW, THEREFORE, IT IS HEREBY ORDERED that the defendants’ motion for

summary judgment (Docket # 20) is GRANTED.

       IT IS FURTHER ORDERED that Johnson’s motion for summary judgment

(Docket #29) is DENIED.

       IT IS FURTHER ORDERED that this case is DISMISSED without prejudice. The

Clerk of Court will enter judgment accordingly.

       This order and the judgment to follow are final. A dissatisfied party may appeal this

court’s decision to the Court of Appeals for the Seventh Circuit by filing in this court a

notice of appeal within 30 days of the entry of judgment. See Federal Rule of Appellate

Procedure 3, 4. This court may extend this deadline if a party timely requests an extension

and shows good cause or excusable neglect for not being able to meet the 30-day deadline.

See Federal Rule of Appellate Procedure 4(a)(5)(A).

       Under certain circumstances, a party may ask this court to alter or amend its

judgment under Federal Rule of Civil Procedure 59(e) or ask for relief from judgment under
                                              6


          Case 2:19-cv-01067-NJ Filed 12/28/20 Page 6 of 7 Document 37
Federal Rule of Civil Procedure 60(b). Any motion under Federal Rule of Civil Procedure

59(e) must be filed within 28 days of the entry of judgment. The court cannot extend this

deadline. See Federal Rule of Civil Procedure 6(b)(2). Any motion under Federal Rule of

Civil Procedure 60(b) must be filed within a reasonable time, generally no more than one

year after the entry of the judgment. The court cannot extend this deadline. See Federal Rule

of Civil Procedure 6(b)(2).

       A party is expected to closely review all applicable rules and determine, what, if any,

further action is appropriate in a case



       Dated at Milwaukee, Wisconsin this 28th day of December, 2020.


                                                  BY THE COURT:



                                                  NANCY JOSEPH
                                                  United States Magistrate Judge




                                              7


          Case 2:19-cv-01067-NJ Filed 12/28/20 Page 7 of 7 Document 37
